EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Petroski on January 14, 2022.

The application has been amended as follows: 

In the Claims:
32.	(Currently Amended)  A computer program product comprising a non-transitory computer readable storage medium having computer readable software code sections embodied in the medium, which software code sections are configured to carry out a method using an additive manufacturing apparatus comprising a carrier and an optically transparent member having a build surface, said carrier and said build surface defining a build region therebetween, the method comprising:
	filling said build region with a polymerizable liquid,
	continuously or intermittently irradiating said build region with light through said optically transparent member to form a solid polymer from said polymerizable liquid,
	continuously or intermittently advancing said carrier away from said build surface to form said three-dimensional object from said solid polymer,
	said filling step further comprising vertically reciprocating said carrier with respect to said build surface to enhance or speed the refilling of said build region with said polymerizable liquid,
	wherein said filling, irradiating, and/or advancing steps are carried out while also concurrently:
	(i) continuously maintain a dead zone of polymerizable liquid in contact with said build surface, and
	(ii) continuously maintaining a gradient of polymerization zone between said dead zone and said solid polymer and in contact with each thereof, said gradient of polymerization zone comprising said polymerizable liquid in partially cured form.


33.	(Canceled)

Allowable Subject Matter
Claims 32 and 34-47 are allowed.
	Claim 32 is allowable because of the limitations “a computer program product … which software code sections are configured to carry out a method using an additive manufacturing apparatus … maintaining a dead zone of polymerizable liquid in contact with said build surface … maintaining a gradient of polymerization zone between said dead zone.”
	Claims 34-47 are allowable because of their dependence on Claim 32.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY C GRACE whose telephone number is (571)270-1113. The examiner can normally be reached Monday-Thursday 7:00 AM - 5:00 PM EST, Friday 7:00 AM - 11:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELSEY C. GRACE
Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742